ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-455, concluding that ELLIOT D. MOORMAN of EAST ORANGE, who was admitted to the bar of this State in 1977, and who thereafter was suspended from the practice of law for a period of three months by Order of the Court filed on January 30, 2003, effective February 28, 2003, and who remains suspended at this time, should be suspended from the practice of law for a period of three months, for violating RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation) and Rule 1:21 — 7(d) (contingency fee to be recovered after deducting disbursements in connection with the institution and prosecution of the claim);
*511And the Disciplinary Review Board having determined that the three-month term of suspension should be consecutive to the three-month suspension that was effective February 28, 2003;
And good cause appearing;
It is ORDERED that ELLIOT D. MOORMAN is suspended from the practice of law for a period of three months and until the further Order of the Court, effective May 28, 2003; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.